Citation Nr: 0826819	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  06-32 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served on active duty from December 1964 to March 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO) which, in pertinent part, 
denied service connection for COPD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
distribution of the veteran's appeal has been obtained.

2.  The Competent evidence does not demonstrate that the 
veteran's currently diagnosed COPD is causally related to 
active service or was COPD manifested in the first year after 
such active service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 122, 
120-21 (2004), the Court held that VA must (1) inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  The VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2006 letter sent to the veteran.  
In the February 2006 letter, VA informed the veteran that in 
order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions. 
As to informing the veteran of which information and evidence 
he was to provide the VA and which information and evidence 
VA would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection is 
awarded. 

In the present appeal, March 2006 letter was sent to the 
veteran that included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  This letter was issued before the 
April 2006 rating decision.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, VA has obtained the 
veteran's service treatment records and post-service private 
treatment records.  The veteran's statements in support of 
his claim are also associated with the claims file.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  No further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The veteran claims that he developed COPD a result of 
asbestos exposure during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims. See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discusses the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease. M21-1, Part VI, 
7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  M21-1, Part VI, para. 
7.21(b) pertains to occupational exposure, and acknowledges 
that high exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  
Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  M21-1, Part VI, para. 7.21(c) provides that the 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease.

M21-1, Part VI, para. 7.21(d) provides that VA must determine 
whether military records demonstrate evidence of asbestos 
exposure in service; whether there is pre-service and/or 
postservice evidence of occupational or other asbestos 
exposure; and then make a determination as to the 
relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.

A review of the veteran's DD Form 214 discloses that he 
served as a builder in the Navy.  There is no official 
service department documentation to support or contradict his 
claim of exposure to asbestos during service.  

Even assuming that he was exposed to asbestos in service, the 
Board notes that mere exposure to a potentially harmful 
agent, alone, is insufficient establish entitlement to VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm ensued.  

In evaluating the veteran's claim, the service treatment 
records have been reviewed.  
Such records are entirely negative for a diagnosis of COPD or 
any other lung condition.  However, April 1974 service 
treatment records show the veteran presented himself to sick 
call with reports of tightness in his chest and a non-
productive cough.  These records further reveal that veteran 
was a pack a day smoker.  He was later diagnosed with 
"smoker's cough" and was advised to stop smoking.  August 
1977 records show the veteran again at sick call with 
complaints of a cough and aches and pains.  However, this was 
attributed to the veteran going into air conditioning after 
getting wet from rain.  Also, a November 1977 chest x-ray 
showed the heart, lungs, and soft tissues to be normal.  An 
October 1983 medical examination shows the veteran's lungs to 
be normal.   Furthermore, the veteran's February 1987 
discharge examination also showed the lungs to be normal and 
a report of medical history completed at that time showed no 
respiratory complaints.

Based on the foregoing, the Board concludes that the in-
service respiratory complaints were acute and transitory and 
resolved without residual prior to separation.  

Following separation from service, the evidence documents 
treatment for COPD beginning in 2005.  An April 2005 record 
indicated a history of COPD since 1993.  However, this is 
several years following the veteran's separation from active 
service in 1987.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the veteran contends to have had 
continuous respiratory symptoms dating back to service.  He 
indicated in an August 2007 statement that he had been 
treated prior to 2003 by local doctors in the Philippines for 
COPD symptoms that were misdiagnosed as asthma.  However, the 
fact remains that there is no documented treatment before 
2005.  Such absence of documented complaints or treatment for 
several years following military discharge is found to be 
more probative than the veteran's current recollection as to 
symptoms experienced in the distant past.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  Moreover, no 
competent evidence causally relates the currently diagnosed 
PTSD to active service.  

The veteran himself believes that his COPD is causally 
related to active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence does not support a grant of 
service connection for COPD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for COPD is denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


